UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1615



In re:   COREY E. JOHNSON,

                      Petitioner.



                 On Petition for Writ of Mandamus
                      (No. 3:07-cv-00731-RLW)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Corey E. Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey     E.   Johnson     petitions         for    a   writ     of   mandamus

seeking an order compelling the district court to vacate its

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

We conclude that Johnson is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.            Kerr    v.    United    States

Dist.    Court,       426   U.S.      394,   402       (1976);       United    States      v.

Moussaoui,      333    F.3d    509,    516-17      (4th      Cir.    2003).        Further,

mandamus relief is available only when the petitioner has a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by   Johnson       is    not    available       by     way   of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                 We

dispense     with      oral    argument      because         the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                             2